Title: To Thomas Jefferson from Richard Henry Lee, 27 September 1776
From: Lee, Richard Henry
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia 27th Septr. 1776
                    
                    I should have written to you before now if I had not been uncertain about finding you at home, as the distance was great, and the meeting of our Assembly approaching. All the material events that have happened since you left us are to be found related pretty faithfully in the public papers, which I suppose are regularly conveyed to you.
                    The plan of foreign treaty is just finished, and yourself, with Doctor Franklin, and Mr. Deane now in France, are the Trustees to execute this all important business. The great abilities and unshaken virtue, necessary for the execution of what the safety of America does so capitally rest upon, has directed the Congress in their choice; and tho ambition may have no influence in this case, yet that distinguished love for your country that has marked your life, will determine you here. In my judgement, the most emminent services that the greatest of her sons can do America will not more essentially serve her and honor themselves, than a successful negotiation with France. With this country, every thing depends upon it, and if we may form a judgement of what is at a distance, the dispositions of that Court are friendly in a high degree, and want only to be properly acted upon, to be wrought into fixt attachment and essential good. We find ourselves greatly endangered by the Armament at present here, but what will be our situation the next campaign, when the present force shall be increas[ed] by the addition of 20 or 30 thousand Russians with a larg[e] body of British and Irish troops? I fear the power of America will fail in the mighty struggle And the barbarous hand of despotism will extirpate libe[rty] and virtue from this our native land; placing in th[eir] stead slavery, vice, ignorance, and ruin. Already these foes of  human kind have opened their Courts of Justice (as they call them) on Long Island, and the first frui[ts] of their tender mercies, are confiscation of estates, and condemnation of Whigs to perpetual imprisonment.
                    The idea of Congress is, that yourself and Dr. Frank[lin] should go in different Ships. The Doctor, I suppose, will sail from hence, and if it is your pleasure, on[e] of our Armed Vessels will meet you in any River in Virginia that you choose.
                    I am, with singular esteem, dear Sir, your affectionate friend and obedient Servant,
                    
                        Richard Henry Lee
                    
                